EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Robert Winn on 25 February 2021. The wording of the amendment was agreed upon by Applicant’s Attorney and Examiner. The amendment precludes a potential rejection by requiring the rod portion or temporary rod to have a generally hemispherical bearing member (as discussed below), cancels redundant claim 17 (content already recited in parent claim 14), and rewords certain claims to provide clear and supported antecedent basis for each of the limitations as amended.

The application has been amended as follows: 
Claim 14, line 7, after “having a”, --generally hemispherical-- has been inserted.
Claim 17 has been canceled.
Claim 22 has been amended as follows:
22.	An osteotomy instrument kit for compressing two pairs of adjacent vertebral bodies, the osteotomy kit comprising:
	a first and a second temporary rod for use with respective bone screw assemblies for conducting a spinal procedure, each bone screw assembly having a first screw and a second screw, each screw having a head, the screw head having a pair of sidewalls spaced apart from each other to form a channel, the channel of each screw head configured to receive a fixation rod spanning multiple vertebrae, wherein each temporary rod comprises:
a rod portion configured to fit within each channel; and
a generally hemispherical bearing member permanently mounted to the rod portion;
an osteotomy instrument comprising:
a first leg and a second leg, the first leg and the second leg pivotally attached to each other about a single axis, the first leg and the second leg each comprising a proximal portion, a distal portion with a distal end, and a generally hemispherical pocket disposed in the distal end;
wherein the distal portion of each leg is configured to releasably engage thetemporary rod, 




Claim 23, line 1, after “wherein the”, -- first or second-- has been inserted.
Claim 24, line 1, after “wherein the”, -- first or second-- has been inserted.
Claim 24, line 2, “the first and second ” has been deleted.
Claim 25, line 1, “first and second ” has been deleted.
Claim 26, line 1, after “portion of the”, -- first or the second-- has been inserted.
Claim 27, line 1, after “portion of the”, -- first or the second-- has been inserted.
Claim 27, line 2, “that” has been changed to --a curvature--.
Claim 28 has been amended as follows:
28.	An assembly for compressing two pairs of adjacent vertebral bodies, the assembly comprising:
a first and second temporary rod assembly, each temporary rod assembly comprising:
a first bone screw having a head defined by a pair of sidewalls configured to receive a first portion of a fixation rod; 
a second bone screw having a head defined by a pair of sidewalls configured to receive a second portion of a fixation rod; and
a temporary rod that includes at least two portions configured to slide between the sidewalls of the heads of the first and second bone screws, wherein each temporary rod further comprises a generally hemispherical bearing member permanently mounted to the temporary rod; 
	an osteotomy instrument comprising:
a first leg and a second leg, the first leg and the second leg pivotally attached to each other about a single axis, the first leg and the second leg each comprising a proximal portion, a distal portion with a distal end, and a generally hemispherical pocket disposed in the distal end;
wherein the distal portion of each leg is configured to releasably engage eachtemporary rod, respectively






Claim 29, line 1, after “wherein the”, -- first or second-- has been inserted.
Claim 29, line 2, “the first and second ” has been deleted.
Claim 30, line 1, “first and second ” has been deleted.
Claim 31, line 1, after “wherein the”, -- first or second-- has been inserted.
Claim 32, line 1, after “wherein the”, -- first or second-- has been inserted.
Claim 32, line 2, “that” has been changed to --a curvature--.
Claim 33, line 3, after “wherein the”, -- first or second-- has been inserted.

The following is an examiner’s statement of reasons for allowance: 
The claims as amended herein have been allowed because no prior art or reasonable combination(s) thereof have been found which discloses or suggests all of the limitations as set forth in at least independent claims 14, 22 and 28. 
In an updated search, a reference to Kave (2011/0035611) was found which was applicable to the claims prior to the Examiner’s Amendment. Although the reference shows a rod portion, e.g., 60 (Figs. 3 and 5), having a bearing member, e.g., 78 (Fig. 5), the legs 12, 14 (Figs. 3-5) are not configured to releasably engage the rods and bearing members. However, under an alternative interpretation wherein the claimed rods are interpreted to be the screws 100 (Fig. 6) and the bearing members are interpreted to be the proximal outer cylindrical surface thereof 100 (id.), the claims were anticipated. Accordingly, each of the independent claims was amended to recite that the rod portion or temporary rod comprises a generally hemispherical bearing member. Kave does not disclose this limitation as the instrument itself comprises the hemispherical bearing member, e.g., 62 (Fig. 6). Furthermore, an anchor having a hemispherical bearing member could not be combined with Kave either, as Kave already has such functionality and could not accommodate the same on another anchor within the cylindrical opening of the hemispherical bearing member 62 of the instrument (see Fig. 6). 
Another reference to Wicker (2008/0119862) was also previously seen as being relevant; however, as already argued by Applicant in the Remarks filed 30 September 2020, pages 9-12 thereof, and as acknowledged by the Examiner in the Response to Arguments in the Final Rejection mailed 04 January 2021, Wicker lacks a hemispherical pocket and modifying it to have a hemispherical opening would render it unsatisfactory for its intended purpose (id.). 
As no known prior art or reasonable combination(s) thereof discloses or suggests all of the limitations as set forth in the claims filed 23 February 2021, as modified in the present Examiner’s Amendment, the claims have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773